Citation Nr: 0929294	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to April 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
at this RO in February 2009.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The Veteran is seeking service connection for PTSD 
experienced during his service in the Air Force.  At a 
February 2009 Board hearing, the Veteran testified that while 
stationed in Guam in 1964, his duty was to load and unload 
bodies of soldiers who were killed in the Vietnam War.  The 
Veteran specifically stated that during the course of his 
duty he saw a close friend, R. Flynn, who had died in a 
helicopter crash in Vietnam come through Guam.  The Veteran 
stated that the death of R. Flynn "really hit close to 
home" and did not realize the affect it had on him until he 
had returned to mainland United States.  The Veteran stated 
he spent three days at Wurtsmith Airforce Base in Michigan, 
receiving treatment for a nervous break down where "[he] was 
shaking... disoriented."  See Board hearing transcript, dated 
February 2009.

The Veteran's personnel records reveal that he was an air 
freight specialist and confirm he was stationed in Guam from 
November 1963 to June 1965 with the 1507th Support Squadron.  
Following his time in Guam, the Veteran was stationed at 
Wurtsmith Air Force Base, Michigan from June 1965 to April 
1966.  See Veteran's personnel records.

In-service treatment records show that the Veteran was 
hospitalized in the US Air Force hospital on Wurtsmith 
Airforce Base in October 1965.  The Veteran was complaining 
of "chills and shaking.  He also noted increasing 
nervousness and being 'fed up' with the Air Force..."  The 
record stated the Veteran has been "doing his work, loading 
and unloading airplanes, but has felt somewhat weak."  The 
Veteran also had "malaise, myalgia, a slight cough and an 
intermittent headache not relieved by aspirins."  The 
Veteran was diagnosed with renal glycosuria and renal 
hematuria, both due to unknown causes.  In addition, the 
Veteran was under observation for suspected encephalitis.  
See US Air Force hospital record, dated October 1965.

Post-service treatment records indicate the Veteran received 
psychiatric treatment from the Houma, Louisiana, VA medical 
clinic.  In June 2000, the Veteran received VA psychiatric 
treatment and described his time in Guam "carrying body 
caskets with deceased servicemen killed in combat."  The 
Veteran stated "[a] few of them were my friends."  In July 
2007, the Veteran was provisionally diagnosed with chronic 
PTSD.  See VA treatment records, dated June to August 2000.

In an attempt the verify the alleged stressor, the U.S. Army 
& Joint Services Records Research Center (JSRRC) stated that 
the 1507th Support Squadron was located at Anderson Air Force 
Base, Guam and was "responsible for providing terminal 
services, operating and Airlift Command Post, furnishing 
enroute and turn around maintenance support for Military Air 
Transport Service (MATS) transport aircraft, and for 
providing MATS Forward Supply Support at Anderson [Air Force 
Base], Guam."  However, the report stated that the 
"specific cargo was not reported."  In addition, the "US 
Air Force casualty data does not list a [R. Flynn] as killed 
during the Vietnam War.  However, [the JSRRC] were able to 
document a hostile death of a US Army Private First Class [R. 
P. Flynn] on January 17, 1964, as a result of a helicopter 
crash landing."  See Defense Personnel Records Image 
Retrieval System, dated November 2007.

Casualty record for R. P. Flynn revealed his hometown was 
Houma, Louisiana, and was in the US Army as a Private First 
Class.  The record confirmed he was killed in January 17, 
1964 due to a helicopter crash in South Vietnam and that his 
body had been recovered.  See Casualty report for R. P. 
Flynn.

The Board notes that the Veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, 
e.g., experiences in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
Therefore, under these circumstances, the Board finds the 
Veteran's statements credible and consistent with the 
evidence on record.  The Board will therefore concede the 
occurrence of the Veteran's claimed stressor of loading and 
unloading servicemen, specifically the Veteran's friend, R. 
P. Flynn, who was killed in Vietnam, while stationed in Guam 
in 1964.  However, as there is no clear diagnosis of PTSD 
that has  been related to the Veteran's military service and 
stressor, an objective examination is needed to determine 
such.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria determining the diagnosis and severity of his PTSD 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1), (2).

Therefore, in light of the verified stressor, it is the 
Board's opinion that the Veteran should be scheduled for 
another VA psychiatric examination in order to give him every 
consideration with respect to the present appeal.  Therefore, 
this case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  




Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled to undergo a 
VA psychiatric examination to determine 
whether his PTSD is related to service.  All 
necessary studies and tests should be 
conducted.  The Veteran's claims file should 
be made available to the examiner for review 
in conjunction with the examination, and 
such review must be noted in the examination 
report.  Following an examination and a 
review of the claims file, the VA examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's PTSD is linked to the Veteran's 
duty of loading and unloading deceased 
servicemen, specifically R. P. Flynn, while 
stationed in Guam.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.	Thereafter, the RO should readjudicate the 
appellant's claim. If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal. An 
appropriate period of time should be allowed 
for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


